

INTELLECTUAL PROPERTY SECURITY AGREEMENT
 
THIS INTELLECTUAL PROPERTY SECURITY AGREEMENT is entered into as of December __,
2010, by and between LC CAPITAL MASTER FUND LTD, a Cayman Islands
corporation (“Lender”) and VUZIX CORPORATION, a Delaware corporation
(“Grantor”).
 
Recitals
 
Lender has agreed to advance money and to extend certain financial accommodation
to Grantor (the “Loan”) in the amounts and manner set forth in that certain Loan
and Security Agreement by and between Lender and Grantor (as amended from time
to time, the “Loan Agreement”) dated of even date herewith.  Capitalized terms
used herein have the meaning assigned in the Loan Agreement.  Lender is willing
to make the credit extensions to Grantor, but only upon the condition, among
others, that Grantor shall grant to Lender a security interest in all of
Grantor’s right title, and interest in, to and under all of the Collateral
whether presently existing or hereafter acquired
 
Now, Therefore, Grantor agrees as follows:
 
Agreement
 
To secure performance of Grantor’s obligations under the Loan Agreement, Grantor
grants to Lender a security interest in all of Grantor’s right, title and
interest in Grantor’s intellectual property (including without limitation those
Copyrights, Patents and Trademarks listed on Exhibits A, B and C hereto),
including without limitation all proceeds thereof (such as, by way of example
but not by way of limitation, license royalties and proceeds of infringement
suits).  This security interest is granted in conjunction with the security
interest granted to Lender under the Loan Agreement.  Each right, power and
remedy of Lender provided for herein shall not preclude the simultaneous or
later exercise by Lender of any or all other rights, powers or remedies.
 
In Witness Whereof, the parties have caused this Intellectual Property Security
Agreement to be duly executed as of the first date written above.
 
Address of Borrower:
 
VUZIX CORPORATION
     
Vuzix Corporation
 
By:
/s/ Paul Travers
75 Town Centre Drive
   
Rochester, NY 14623
 
Title: 
President
Attn:  Grant Russell, EVP and CFO
         
Address of Lender:
 
LC CAPITAL MASTER FUND LTD
     
LC Capital Master Fund Ltd
 
By:
/s/ Richard F. Conway
680 Fifth Avenue 12th Fl
   
New York, NY 10019
 
Title:
Director
Attn:  Michael Venezia
         


 

--------------------------------------------------------------------------------

 

Exhibit A
 
Copyrights
 
Title
 
Registration Number
 
Registration Date
N/A
       


 

--------------------------------------------------------------------------------

 

Exhibit B
 
Patents
 
Title
 
Serial/ Patent Number
 
Application/ Issue Date
Methods of Adaptive Encoding and Decoding Video Signals
 
2009-547233
 
November 9, 2007
Adjustable Attachment Mechanism
 
D 596,012
 
July 14, 2009
Agile Holographic Optical Phased Array Device and Applications
 
12/061,390
 
April 2, 2008
Beam segmentor for enlarging viewing aperture of microdisplay
 
12/418,318
 
April 3, 2009
Beam segmentor for enlarging viewing aperture of microdisplay
 
PCT/US09/69910
 
December 31, 2009
Binocular Display With Improved Contrast Uniformity
 
2,636,283
 
December 20, 2006
Binocular Display With Improved Contrast Uniformity
 
06846708.3
 
December 20, 2006
Binocular Display with improved contrast uniformity
 
7,515,344
 
April 7, 2009
Compact near eye display with scanned image generation
 
12/631,083
 
December 4, 2009
Compound Light Guide for Video Display (PROVISIONAL)
 
61/219,630
 
June 23, 2009
Computer Hand Controller
 
D 385,539
 
December 21, 1995
Computer Hand Controller
 
D 380,208
 
June 24, 1997
Computer Hand Controller
 
D 376,790
 
December 24, 1996
Computer Tracking System (Controller for Graphical Display)
 
6,788,286
 
September 7, 2004
Controllable Light Array for Projection Image Display
 
12/631,073
 
December 4, 2009
Controllable Light Array for Projection Image Display
 
PCT/US09/66716
 
December 4, 2009
Foam Pad
 
D 378,700
 
December 21, 1995
Hand Controller
 
D 385,540
 
December 21, 1995
Hand Controller
 
D 385,541
 
October 28, 1997
Hand Controller R
 
D 385,263
 
October 21, 1997
Head Tracking Apparatus
 
5,373,857
 
December 20, 1994
Headset
 
D 381,646
 
July 29, 1997
Headset for Presenting Video and Audio Signals to a Wearer
 
6,150,998
 
August 11, 1997
Headset for Presenting Video and Audio Signals to a Wearer
 
5,682,172
 
October 28, 1997
Image Display
 
6,870,532
 
March 22, 2005
Methods of Adaptive Encoding And Decoding Video Signal
 
11/626,690
 
January 24, 2007
Methods of Displaying Portions of Split Screen Displays
 
12/251,878
 
October 15, 2008
Micro-Display Engine
 
7,133,207
 
November 7, 2006
Micro-Display Engine
 
7,397,607
 
July 8, 2008
Personal Video Display Device
 
D 566,744
 
April 15, 2008
Personal Video Display Device
 
1312096
 
September 7, 2007
Personal Video Display Device
 
000694435-0001
 
March 8, 2007
Personal Video Display Device
 
119784
 
September 25, 2008
Personal Video Display Device
 
ZL200730006385.3
 
May 6, 2009
Personal Video Display Device
 
11/470,985
 
September 7, 2006
Personal Video Display Device
 
D 579,014
 
October 21, 2008
Personal Video Display Device
 
000811906-0001
 
October 4, 2007
Personal Video Display Device
 
1335703
 
June 13, 2008


 

--------------------------------------------------------------------------------

 
 
Personal Video Display Device
 
122544
 
June 22, 2009
Personal Video Display Device
 
ZL200730323717.X
 
April 29, 2009
Personal Video Display Device
 
68119
 
October 16, 2008
Personal Video Display Device
 
D 591,326
 
April 28, 2009
Personal Video Display Device
 
D 621,805
 
January 7, 2009
Portable Virtual Display
 
D 517,066
 
March 14, 2006
Portable Virtual Display
 
000347166-0001
 
May 30, 2005
Portable Virtual Display
 
1263271
 
January 6, 2006
Portable Virtual Display
 
200530016863.X
 
October 25, 2006
Portable Virtual Display
 
D 512,985
 
December 20, 2005
Prismatic ocular device and personal video display device incorporating same
 
12/618,456
 
November 13, 2009
Selectively Adjustible Mounting Assembly
 
7,568,672
 
August 4, 2009
Traveling Lens Video Display
 
11/938038
 
November 9, 2007
Two Stage Optical System for Head Mounted Display
 
2002-502497
 
June 8, 2001
Two Stage Optical System for Head Mounted Display
 
6,417,970
 
July 9, 2002
Two Stage Optical System for Head Mounted Display
 
6,636,359
 
October 23, 2003
Video Image Viewing Device and Method
 
5,973,727
 
October 26, 1999
Video Image Viewing Device and Method
 
6,181,367
 
January 30, 2001
Video Image Viewing Device and Method
 
ZL 98109836.3
 
January 12, 2005
Video Image Viewing Device and Method
 
4181660
 
September 5, 2008
Virtual Display Eyeglasses
 
000347174-0001
 
Mat 30, 2005
Virtual Display Eyeglasses
 
1282816
 
August 18, 2006
Virtual Display Eyeglasses
 
ZL200530016861.0
 
October 24, 2006
Virtual Display Eyeglasses
 
1283096
 
August 18, 2006
Virtual Display Eyeglasses
 
D 556,815
 
December 4, 2007
Virtual Display Eyeglasses
 
D 513,031
 
December 20, 2005
Virtual Display Eyeglasses
 
000191630-0001
 
June 17, 2004
Virtual Display Eyeglasses
 
1236623
 
March 4, 2005
Virtual Display Headset
 
7,190,330
 
March 13, 2007
Virtual Reality Headset
  
D 369,595
  
May 7, 1996

 

--------------------------------------------------------------------------------


 
Exhibit C
 
Trademarks
 
Description
 
Serial / Registration Number
 
Application /Registration Date
3DZONE
 
77/267,078
 
August 29, 2007
3DZone
 
6571511
 
February 29, 2008
3DZone
 
1,386,229
 
February 28, 2008
3DZone
 
2008705858
 
February 29, 2008
3DZone
 
006713028
 
January 29, 2009
3DZone
 
5223916
 
March 17, 2008
ACCUTILT
 
3,385,610
 
February 19, 2008
ACCUTILT
 
351842
 
June 4, 2008
ACCUTILT
 
5934594
 
December 14, 2009
ACCUTILT
 
5080732
 
September 28, 2007
ACCUTILT
 
005734058
 
February 19, 2008
ACCUTILT
 
TMA729,137
 
November 21, 2008
BLADE
 
77/766,228
 
June 23, 2009
BLADE
 
1464603
 
December 18, 2009
BLADE
 
(China)
 
n/a
BLADE
 
2009-96902
 
December 22, 2009
BLADE
 
008773012
 
June 15, 2010
EYETONOMY
 
006874655
 
May 20, 2009
GMD Mark & Skull Design
 
1366653
 
October 1, 2007
GMD Mark & Skull Design
 
3,478,846
 
August 5, 2008
GMD Mark & Skull Design
 
00630625
 
September 11, 2008
IWEAR
 
3,245,574
 
May 22, 2007
IWEAR
 
TMA729,667
 
November 27, 2008
IWEAR
 
5502224
 
July 7, 2009
IWEAR
 
005211867
 
June 14, 2007
IWEAR
 
5096931
 
December 7, 2007
IWEAR
 
335327
 
October 8, 2007
ODIN
 
85/136,685
 
September 23, 2010
SIGHTMATE
 
6683297
 
April 25, 2008
SIGHTMATE
 
3,763,926
 
March 23, 2010
SIGHTMATE
 
TMA756,420
 
May 5, 2010
SIGHTMATE
 
006873046
 
June 5, 2009
SIGHTMATE
 
375565
 
March 25, 2009
Swoosh design
 
6493110
 
January 4, 2008
Swoosh design
 
3,513,644
 
October 7, 2008
Swoosh design
 
006356951
 
October 23, 2008
Swoosh design
 
5206237
 
February 20, 2009
Swoosh design
 
TMA755,704
 
December 18, 2009
Swoosh design
 
366056
 
December 1, 2008
TAC-EYE
 
3,387,883
 
February 26, 2008
TAC-EYE
 
TMA740,374
 
May 20, 2009
TAC-EYE
 
006277909
 
August 18, 2009
THE NEW VIRTUAL REALITY
 
3,506,062
 
September 23, 2008
THE NEW VIRTUAL REALITY
 
006447973
 
October 23, 2008
THE WAY IN
 
2,145,089
 
March 17, 1998
VIDEO EYEWEAR
 
4933504
 
March 3, 2006
VIDWEAR
 
78/663,698
 
July 5, 2006
VIDWEAR
 
004797445
 
January 22, 2007
VIEW THE FUTURE
 
6493111
 
January 4, 2008
VIEW THE FUTURE
 
1,385,408
 
February 22, 2008


 

--------------------------------------------------------------------------------

 
 
Description
 
Serial / Registration Number
 
Application /Registration Date
VIEW THE FUTURE
 
3,640,396
 
June 16, 2009
VIEW THE FUTURE
 
006355879
 
December 3, 2008
VIEW THE FUTURE
 
5206239
 
February 20, 2009
VIEW THE FUTURE
 
370978
 
February 2, 2009
VUZIX
 
6493114
 
January 4, 2008
VUZIX
 
3,603,362
 
April 7, 2009
VUZIX
 
006355002
 
October 23, 2008
VUZIX
 
5206238
 
February 20, 2009
VUZIX
 
TMA758,617
 
February 2, 2010
VUZIX
 
368567
 
December 25, 2008
WRAP
 
77/766,237
 
June 23, 2009
WRAP
 
1,464,772
 
December 23, 2009
WRAP
 
n/a
 
n/a
WRAP
 
n/a
 
n/a
WRAP
  
008773475
  
June 15, 2010

 

--------------------------------------------------------------------------------


 